Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 1 of 64

EXHIBIT 1
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 2 of 64

LAW OFFICES

KAGAN STERN MARINELLO & BEARD, LLC

238 WEST STREET
ANNAPOLIS MARYLAND 21401
Telephone (410) 216-7900
Facsimile (410) 705-0836

STEPHEN B, STERN STERN@KAGANSTERN.COM
epee WWW.KAGANSTERN.COM

June 11, 2019

VIA EMAIL

John White, CEO

Smart Retail, Inc.

222 Severn Avenue

Suite 200

Annapolis, Maryland 21403

Re: Conflict of Interest Disclosure
John:

As you know, you recently advised me that you are planning to form a new
corporation called Smart Retail, Inc. (“Smart Retail”). Smart Retail will utilize radio
frequency identification (“RFID”) technology that will create new marketing
opportunities for businesses, primarily by attaching to products (mostly in retail
establishments) a label that contains a chip. You asked me and my firm to serve as
outside counsel for Smart Retail to help the company address a number of legal issues.
You later offered me the opportunity to become a minority shareholder in Smart Retail,
with my initial ownership stake being at 1%. The opportunity to serve as outside counsel
to Smart Retail and also become a shareholder is very exciting to me and I very much
appreciate the opportunity to serve in both capacities. The dual role I am expected to
have for Smart Retail, however, raises potential conflicts of interest under the Maryland
Rules and, prior to proceeding any further, I believe it is necessary to disclose those
potential conflicts to you in writing so that you fully understand them. If you feel
comfortable proceeding with my dual role after disclosing these potential conflicts of
interest, please indicate your consent by signing where indicated below in this letter.

 

1 We already discussed these issues by phone and you gave your verbal consent, but, pursuant to
the Maryland Rules, it is necessary to address any actual or potential conflicts of interest in
writing to avoid any misunderstandings and have your written consent in writing as well.

KAGAN STERN MARINELLO & BEARD, LLC
ANNAPOLIS, MARYLAND
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 3 of 64

KAGAN STERN MARINELLO & BEARD, LLC

John White, CEO
Smart Retail, Inc.
June 11, 2019
Page 2 of 6

Maryland Rule 19-301.8(a) states that an “attorney shall not enter into a business
transaction with a client unless: (1) the transaction and terms on which the attorney
acquires the interest are fair and reasonable to the client and are fully disclosed and
transmitted in writing in a manner that can be reasonably understood by the client; (2) the
client is advised in writing of the desirability of seeking and is given a reasonable
opportunity to seek independent legal advice on the transaction; and (3) the client gives
informed consent, in a writing signed by the client, to the essential terms of the
transaction and the attorney’s role in the transaction, including whether the attorney is
representing the client in the transaction.” I address each of these requirements below.

Conflicts of Interest

After I sent you an engagement letter for me and my firm to serve as outside
counsel on general business matters for Smart Retail,” you offered me the opportunity to
become a shareholder in Smart Retail, with the initial opportunity to own 1% of the
company.? The amount of the initial investment has yet to be determined.‘

Initially, you asked me and my firm to help you form the company and draft the
initial shareholder agreements. With me becoming one of the early investors in Smart
Retail, that poses a potential (but waivable) conflict of interest, even though I am not
going to be the attorney who actually performs the work of forming the corporation and

 

2 The original engagement letter dated May 1, 2019 was for SRL, Inc., but you later decided to
change the name to Smart Retail, Inc., which led me to send this revised conflict disclosure letter
and a new engagement letter for Smart Retail.

3 You have made a similar offer to own 1% of Smart Retail to some other individuals
(approximately seven) who are employees of other companies you own and/or manage and/or
advisors to you in some capacity.

4] asked you what amount you are seeking for 1% of the company, and you advised me that
there is no particular number at this point because the initial distribution of stock to the
individuals who will own 1% of the company is not intended to raise capital; it is intended to
give a few individuals who have helped you get to this point with this business opportunity to
become early stakeholders in this new venture that will be known as Smart Retail.
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 4 of 64

IKKAGAN STERN MARINELLO & BEARD, LLC

John White, CEO
Smart Retail, Inc.
June 11, 2019
Page 3 of 6

drafting the initial documents, including the initial shareholder agreements.° The reason
for the potential conflict is that either I or my colleagues could potentially take advantage
of the position of trust we hold and draft one or more documents or otherwise give advice
that is more favorable to me and potentially less favorable to you. I do not foresee a
circumstance where I or my colleagues would engage in such conduct, but that risk does
exist and must be disclosed to you.

You have since advised me that you may seek representation from Mitchell
Goldsmith, of Taft Stettinius & Hollister, LLP, in connection with the formation of Smart
Retail and drafting the initial documents, including the initial shareholder agreements,
because you have worked with him for many years and you value his experience in
drafting these sorts of documents and other corporate matters. If you were to use
Mitchell Goldsmith and his firm instead of mine, that would eliminate any potential
conflict of interest for me and my firm, at least with the initial formation of Smart Retail
and the drafting of the initial shareholder agreements.°

Although referring these initial tasks to Mitchell Goldsmith and his firm instead of
my firm would eliminate any potential conflict of interest for me and my firm with
respect to those initial tasks, I do not believe that fully eliminates all potential conflicts of
interest for me and my firm. In this regard, if Smart Retail goes through additional
rounds of capital raising/seeking new investors, there is the potential for my interest in
the company to be diluted, which could have a negative impact on the value of my
interest in the company. The potential adverse effect on my interest in Smart Retail could
potentially influence the advice I (or my colleagues) give you and the company. While I
do not foresee a circumstance where my advice (or the advice of my colleagues) would
be influenced by my interest in Smart Retail, it is possible and I would be remiss in
failing to disclose that risk to you.

 

5 I would refer that work to my partner, Ryan Beard. I am expected to assist on business
contracts, employment issues, litigation (if litigation ever became necessary), and other risk
management issues going forward.

6 Regardless of which firm helps you form Smart Retail and drafts the initial documents (you
also noted that you may use a combination of Mitchell’s firm and my firm for these initial
documents), including the initial shareholder agreements, the terms of the initial investment and
shareholder agreement are expected to be in writing, which will further satisfy the requirements
of Maryland Rule 19-301.8(a)(1).
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 5 of 64

KAGAN STERN MARINELLO & BEARD, LLC

John White, CEO
Smart Retail, Inc.
June 11, 2019
Page 4 of 6

Another area where a potential conflict of interest may arise concerns my billing
practices. In this regard, because I am going to be a shareholder in Smart Retail, you may
ask for or expect potential discounts on my firm’s invoices or, alternatively, | may be
incentivized to offer discounts on invoices to advance my financial interest in Smart
Retail. While I and my colleagues may occasionally offer courtesy discounts to clients
for certain tasks performed or write off or otherwise discount fees that are not reasonable
under the circumstances, I am not permitted to offer any discounts to Smart Retail
beyond what I might otherwise offer in the ordinary course of business. Any discount
beyond what might be offered in the ordinary course of business is prohibited because
discounting invoices to Smart Retail in that manner would potentially benefit me
(indirectly) as a shareholder of Smart Retail to the detriment of my law firm partners,
which would violate duties I owe to my law firm partners. Thus, during the course of my
firm’s representation of Smart Retail, I cannot discount my firm’s invoices in any way
based on my role as a shareholder of Smart Retail.

As you know, as CEO of Compass Marketing, Inc. (“Compass”), and Tagnetics,
Inc. (“Tagnetics”), you have retained me and my firm to represent Compass and
Tagnetics in various capacities, including on advisory matters and litigation related
matters. While I do not have any ownership interest in either Compass or Tagnetics, and
I have not been offered the opportunity to become an investor in either company, my
ownership interest in Smart Retail could potentially have an adverse effect on my
representation of Compass and Tagnetics. In this regard, I could potentially give tasks
performed for Compass or Tagnetics a lower priority than tasks that need to be performed
for Compass or Tagnetics. I do not foresee a circumstance where I or my colleagues
would act in such a manner. Nevertheless, I believe I am obligated to make this
disclosure to you. In addition, for the reasons discussed above, I am not permitted to
offer any discounts in legal fees to Compass or Tagnetics outside of what might be
offered in the ordinary course of business as an indirect benefit to you for allowing me
the opportunity to become an investor in Smart Retail.

Besides the potential conflicts of interest described above, other potential conflicts
of interest may arise related to liquidity events concerning the shares I and other
shareholders own in Smart Retail. In addition, potential conflicts of interest may arise in
connection with the legal work you and I anticipate I will perform on behalf of Smart
Retail. The precise contours of these potential conflicts are unclear at this time, as we do
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 6 of 64

KAGAN STERN MARINELLO & BEARD, LLC

John White, CEO
Smart Retail, Inc.
June 11, 2019
Page 5 of 6

not know exactly what circumstances will arise and exactly what legal issues I will be
working on at a given time in the future. Nevertheless, | wanted to note these
possibilities to you in the interest of full disclosure. As we discussed, if there comes a
time where I am able to identify an actual or potential conflict of interest in connection
with a particular task/project I am asked or my firm is asked to perform on behalf of
Smart Retail (or even Compass or Tagnetics), I will disclose it to you as promptly as I
can and address it with you (and identify whether it is waivable or not).

Seek Other/Independent Counsel

As you know, the potential conflicts of interest identified in this letter raise
important issues for you to consider so that you can be sure you are comfortable that your
interests (actually, the interests of Smart Retail and your other companies) are adequately
represented and not unfairly influenced by my anticipated financial interest in Smart
Retail. To this end, I must advise you that it may be in your interest to seek counsel other
than me to discuss the issues I have raised in this letter and help you evaluate the
potential conflicts of interest related to my anticipated ownership interest in Smart Retail.
While I can recommend attorneys to you, I know you know several attorneys with whom
you can consult (including, but not limited to, Mitchell Goldsmith). Nevertheless, if you
would like me to refer you to one or more other attorneys, please let me know.

Informed Consent

If you conclude after reviewing this letter and/or seeking counsel from another
attorney with respect to the issues I have raised in this letter that I and my firm will fairly
and zealously represent Smart Retail (and Compass and Tagnetics), even when I am a
shareholder of Smart Retail, please sign where indicated below. By signing below, you
represent the following: (1) you believe you have been adequately informed of the actual
and potential conflicts of interest that exist with me being an investor in Smart Retail and
me and my firm serving as outside counsel to Smart Retail (and Compass and Tagnetics);
(2) you believe my firm and I will fairly and zealously represent Smart Retail (and
Compass and Tagnetics), even when I am a shareholder of Smart Retail; (3) you consent
to me and my firm serving as outside counsel to Smart Retail (and Compass and
Tagnetics); and (4) you consent to me being a shareholder in Smart Retail.’

 

7 To ensure complete transparency in every respect, this letter has been reviewed by the
Managing Member of my law firm, Jonathan Kagan.
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 7 of 64

KAGAN STERN MARINELLO & BEARD, LLC

John White, CEO
Smart Retail, Inc.
June 11, 2019
Page 6 of 6

If you have any questions, believe any the issues raised in this letter are not clear,
or would like to discuss any of these issues further, please let me know. Of course, if you
do not consent to all four of the foregoing items, please let me know and either I will not
become a shareholder of Smart Retail or, if there is a concern that you believe can be
remedied, we should discuss that potential remedy.

Very truly yours,

KAGAN STERN MARINELLO & BEARD, LLC

 

Stephen B. Stern

AGREED AND ACCEPTED:

By: Dated:
John White, individually and as
CEO, Smart Retail, Inc.
CEO, Compass Marketing, Inc.
CEO, Tagnetics, Inc.

 
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 8 of 64

EXHIBIT 2
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 9 of 64

AO 88A (Rev. 12/20) Subpoena to Testify at a Deposition in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
District of Maryland
David J. Boshea )
Plaintiff )
V. ) Civil Action No. 1:21-CV-00309-ELH
Compass Marketing, Inc.
Defendant )

SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To: Michael R. White

 

(Name of person to whom this subpoena is directed)

& Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must promptly confer in good faith with the
party serving this subpoena about the following matters, or those set forth in an attachment, and you must designate one
or more officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about
these matters: See attached Notice of Deposition

 

 

 

Place: Kagan Stern Marinello & Beard, LLC Date and Time:
238 West Street Tuesday, August 24, 2021 at 2:00 pm.
Annapolis MD 21401

 

The deposition will be recorded by this method: _Stenographically and video recording

 

 

 

rif Production: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
material:

see attached Schedule A

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: July 28, 2021

CLERK OF COURT
OR

yy

 

 

Signature of Clerk or Deputy Clerk Attorney's signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party) __
Compass Marketing, Inc. , who issues or requests this subpoena, are:

 

Stephen B. Stern, Esq. 238 West Street, Annapolis, MD 21401; stern@kaganstern.com; 410-216-7900

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 10 of 64

AO 88A (Rev. 12/20) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 1:21-CV-00309-ELH

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 43.)

I received this subpoena for (name of individual and title, if any)

 

on (date)

(3 I served the subpoena by delivering a copy to the named individual as follows:

 

 

on (date) ; or

 

I returned the subpoena unexecuted because:

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$ 102.28

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 11 of 64

AO 88A (Rev. 12/20) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

{c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
{i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense,

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A patty or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attommey’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.

(A) When Required. On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

{i) fails to allow a reasonable time to comply;

{ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted, To protect a person subject to or affected by a

subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research, development,
or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and
(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
If a subpoena does not specify a form, for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b){(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection,

(A) Information Withheld, A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly retum, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 12 of 64

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Northern Division)

DAVID J. BOSHEA *
*
Plaintiff, *
* Case No. 1:21-CV-00309-ELH
Vv. *
*
COMPASS MARKETING, INC. *
*
Defendant. *
*
* * * * * * * * * * * * *
SCHEDULE A

(ATTACHED TO SUBPOENA TO MICHAEL R. WHITE)

Pursuant to Rule 45 of the Federal Rules of Civil Procedure (the “Federal Rules”),
Defendant Compass Marketing, Inc. (“Compass Marketing”), requests that Michael R. White,
produce documents responsive to the following requests.

A. In producing documents requested, you are requested to furnish all documents in
your possession, custody, or control, including both documents possessed directly by you and
documents possessed by your agents, employees, representatives, investigators, and attorneys or
their agents, employees, representatives, or investigators.

B. These requests for production of documents shall be deemed continuing in nature.
If you at any time subsequent to the production of documents in response hereto, and prior to the
rendering of judgment in this action, obtain additional documents responsive to these requests, you
shall promptly provide such documents for inspection and copying in accordance with the Federal
Rules.

C. These requests for production of documents seek production of every version of the

documents requested, including, but not limited to, copies of the documents with marginalia,
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 13 of 64

additional attachments, additional printed or typed notes, indications or carbon copies, blind
carbon copies or distribution lists, and drafts and revisions of the documents. Each and every
document requested should be produced in its entirely, without abbreviation or expurgation and
including all attachments or other matters affixed thereto.

D. If any of the requested documents cannot be produced in full, produce them to the
extent possible, specifying the reasons for your inability to produce the remainder and stating
whatever information, knowledge, or belief you nave concerning the unproduced portion.

E If any request is objected to as being unduly burdensome, produce all documents
available without unreasonable burden and, for those you claim to be unduly burdensome, identify
the number and nature of documents needed to be searched, the location of the documents, and the
number of person hours and other costs required to conduct the search.

F, If any responsive documents requested no longer exist or have otherwise been
destroyed or discarded, identify each such document by stating:

a. The nature of the document;
b. The author(s) and their address(es);
C. The date(s) of the document;

d. Any indicated (i.e., cc) or blind copies;

& The document’s subject matter, number of pages, and attachments or
appendices;

f. All persons to whom the document was distributed;

g. The date of destruction or the date it was discarded; and

h. The persons authorizing or carrying out the destruction or discard.
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 14 of 64

G. The term “document” includes by way of illustration and not limitation, the
following, whether written, printed, reproduced by any process, including recordings, or produced
by hand, and whether or not claimed to be privileged or otherwise excludable from discovery:
tapes; notes; analyses; computer printouts; information maintained on computer disks, flash drives,
or hard drives (including metadata); correspondence; communications of any nature; electronic
mail (“email”); text messages; websites and Internet history; telegrams; letters; memoranda;
notebooks of any character; summaries or records of personal conversations; diaries; routing slips
or memoranda; reports; publications; photographs; minutes or records or tapes of meetings;
transcripts of oral testimony or statements; reports and/or summaries of interviews; reports and/or
summaries of investigations; agreements and contracts, including all modifications or revisions
thereof; reports and/or summaries of negotiations; court papers; brochures; drafts, revisions of
drafts; tape recordings; records and dictation belts. Any document with any marginalia, including
marks on any sheet or side thereof, such as initials, stamped indicia, comments, or notations of any
character not part of the original text, or any reproduction thereof, is not to be considered a separate
document for purposes of this subpoena.

H. As used herein:

a. The phrase “refer, reflect, or relate to” or any similar combination of these
words is intended to have the broadest possible meaning, and includes any

logical or factual connection with the matters discussed.

b, The term “or” means “and/or.”
v, Any word written in the singular shall include the plural and vice versa.
d. The term “any” means “each, any, and all.”
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 15 of 64

é When appropriate, the use of the masculine also includes the feminine, and
vice versa.
i. The term “Compass Marketing” shall mean Compass Marketing, Inc., the

Defendant in the above-captioned litigation, and all of its affiliates, directors, employees, agents,
successors, and assigns.

J. The term “David Boshea” shall refer to David J. Boshea, the Plaintiff in the above-
captioned litigation, and all of his affiliates, employees, and agents.

K. If you object to fully producing a document or communication because of a
privilege, you must provide the following information, unless divulging the information would

disclose the privileged information:

a. the nature of the privilege asserted (including work product);
b. the date of the document or communication;
C. if a document, its type (e.g., letter, memorandum, facsimile, email), author,

addressee(s), custodian, location, all recipients, and such other information
sufficient to identify the document for a subpoena duces tecum or a
document request, including, if not apparent, the relationship between the
author and the addressee; and

d. the general subject matter of the document or communication.

Documents to be Produced

1. All documents that refer, reflect, or relate to communications with David Boshea.
as All documents that refer, reflect, or relate to David Boshea’s employment with

Compass Marketing.
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 16 of 64

3. All documents that refer, reflect, or relate to David Boshea’s compensation from
Compass Marketing.
4, All documents that refer, reflect, or relate to David Boshea’s termination from

employment with Compass Marketing.

5: All documents that refer, reflect, or relate to any agreement between David Boshea
and Compass Marketing.

6. All documents that refer, reflect, or relate to the above-captioned litigation.

7. All documents sent to or received from any individual or entity that refer, reflect,

or relate to Daid Boshea.

8. All documents sent to or received from any individual or entity that refer, reflect,
or relate to the above-captioned litigation.

9, All documents sent to or received from Compass Marketing’s resident agent since
November 1, 2018.

10. All documents that refer, reflect, or relate to Business Filings International Inc.,
since November 1, 2018.

11. All documents sent to or received from Business Filings International Inc., since

November 1, 2018.
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 17 of 64

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Northern Division)

DAVID J. BOSHEA *
*
Plaintiff, *
* Case No. 1:21-CV-00309-ELH
Vv. *:
*
COMPASS MARKETING, INC. me
*
Defendant. *
* * * * * * * * * * * * *

NOTICE OF DEPOSITION OF PLAINTIFF MICHAEL R. WHITE

PLEASE TAKE NOTICE THAT Defendant Compass Marketing, Inc., by and through its
undersigned counsel and pursuant to the Federal Rules of Civil Procedure and the Local Rules of
this Court, will take the deposition on oral examination of Michael R. White. The deposition will
take place at 238 West Street, Annapolis, Maryland 21401 or at another mutually agreeable
location, commencing at 2:00 p.m. on August 24, 2021, and may be continued from day to day
or to such other date as may be necessary until completed.

The deposition will be taken before a court reporter or other person authorized to
administer oaths and will be conducted in accordance with the Federal Rules of Civil Procedure
and the Local Rules of this Court. The deposition will be taken for the purposes of discovery, for
use at trial in this matter, and for any other purpose permitted under the applicable rules. The

deposition will be recorded stenographically and will be videotaped.
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 18 of 64

Dated: July 28, 2021

eT LAT

StepherrB. Stern, Bar No. 25335

Heather K. Yeung, Bar No. 20050

KAGAN STERN MARINELLO & BEARD, LLC
238 West Street

Annapolis, Maryland 21401

Telephone: (410) 216-7900

Facsimile: (410) 705-0836

Email: stern@kaganstern.com
Email: yeung@kaganstern.com
Counsel for Defendant

Compass Marketing, Inc.
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 19 of 64

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 28th day of July, 2021, the foregoing Notice of
Deposition for Michael R. White was served via electronic mail to:

Thomas J. Gagliardo

Gilbert Employment Law, PC
1100 Wayne Avenue, Suite 900
Silver Spring, MD 20910

Email: tgagliardo@gelawyer.com

and

Gregory J. Jordan

Mark Zito

Jordan & Zito, LLC

55 West Monroe St., Suite 3600
Chicago, IL 60603

Email: gjordan@jz-llc.com

Attorneys for Plaintiff
David Boshea

 

 

Stephen B. Stern
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 20 of 64

     

  

    

    

KAGAN STERN MARINELLO & BEARD, LLC * OPERATING ACCOUNT 2097
DATE : July 28, 2021
CHE #:
2227
AMOUNT : $102.28
ACCOUNT : {
PAID TO: Michael R. White
DETAIL : Time and travel for deposition on Friday 8-24-2021
CLIENT : Compass Marketing Inc.
MATTER: 210065
2 uae =o i . a r ese nine STN Sea ene aoa ern eT Poa Vh0ls | ats) Rezo ? a é
KAGAN STERN MARINELLO & BEARD, LLC —_
OPERATING:ACCOUN BB&T . 2227
238 W 2227
NNAPOLIS
41 -336/550
28/100
: PAY One Hundred Two Jub Enon a innndokinidatickt asnniiciideersderiedciiaesineddiade dd dicadenddanenn bdneasiaeieaeen adenine neeaniiinces
DATE AMOUNT
Jul 28, 2021 $102.28
Michael R. White
“ AUTHORIZED SIGNATURE

 

 

 

——~—€LIENT--—-Compass-Marketing-Ine:
mOOeee? #0550033080005 252027668"
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 21 of 64

EXHIBIT 3
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 22 of 64

UNITED STATES DISTRICT COURT
FOR THE
District of Maryland

David J. Boshea
Plaintiff

Compass Marketing, Inc
Defendant

Civil Action No.
1-21-CV-00309-ELF

Affidavit of Michael R. White

1. lam over eighteen years of age and competent to testify before this court

2. lam NOT a party to this litigation

3. lama retired Maryland State Trooper with 23 years’ experience as a criminal
Investigator.

4. 1am well versed in the recognition, detection, and investigation of criminal behavior,
and the apprehension of persons who have committed crimes

5. lama 25% shareholder of my company, Compass Marketing Incorporated (“Compass”)

6. Together, my brother Daniel White and | own 50% of the issued shares for Compass and
are two of the three legitimate directors of Compass

7. Stephen Stern Esq and the law firm of Kagan Stern Marinello & Beard, LLC have stolen
funds from my company Compass and laundered the funds through the law firms trust
account to pay settlement payments to Tagnetics Inc plaintiffs in a Federal Bankruptcy
case.

8. Stephen Stern Esq and the law firm of Kagan Stern Marinello & Beard, LLC have stolen
funds from my company Compass and laundered the funds through their working fund
to create and fund a criminal corporation in the State of Wyoming. “Smart Retail”

9. Stephen Stern Esq and the law firm of Kagan Stern Marinello & Beard, LLC have stolen
funds from my company Compass and laundered the funds through their working fund
to create and fund a criminal corporation in the State of Florida “East Port Partner’s
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 23 of 64

10. Stephen Stern Esq and the law firm of Kagan Stern Marinello & Beard, LLC have entered
their appearance in this case without approval of the board of directors of Compass

11. | do not approve or consent to the appearance of Stephen Stern Esq and the law firm of
Kagan Stern Marinello & Beard, LLC in this case, Boshea v. Compass 1-21-CV-00309-ELH

12. | do not waive any criminal or civil conflicts Stephen Stern Esq and the law firm of Kagan
Stern Marinello & Beard, LLC created by fraudulently entering this case

| SOLEMNLY AFFIRM UNDER THE PENALTIES OF PERJURY AND UNDER OATH THAT THE
CONTENTS OF THE THIS AFFIDAVIT ARE TRUE AND CORRECT TO THE BEST OF MY
KNOWLEDGE, INFORMATION AND BELIEF.

Pt bugs

Michael R White

IPR

Date
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 24 of 64

EXHIBIT 4
€0le DS

seen
He

sy
/

ANSISSud

 

 

TOF
| OE? “LO Me” nes 3 aI l
prryffo OHM BY 29 OF JPOGS apn aifa ay, {yo pun seaoyffo POY ND epi) ft Ag

poubst ag 07 apnrypiyptag sryy Patnne ray eeaipnn aif ogy, Pres oy? WOOT SESHT O]

pure wyatt hproifon of, apostasy r my, fo NAP LOLS ae ef auf? hottd VAS prendd OY pets hiynp ty #0 MT

-waif wy footay Sepyoy oy iy wonposorfeng oy fo eyooy oy ita Ayito ypyonafrunwa wompuanoyfaag,
PreUlnie rragn ayy pe PUD PPD, ay) fe LORDY LS YQUTOEI- MOU ped pie, Ayaf

(OSL) sezeug ARZTAT pure peazapuny suo 0 Mae?

OY) 0 SFFUM JTEGoN TSeyoTM ey) SOLU) SI,

 

 

JUVHS Y3d NIWA Yd ON SAYVHS NOWNOO 00S'| NOOLS TWLlidvO GAZIHOHLNY

‘ONI “ONILAMYVI SSVdINIOO

HAONN GALVYOdHOONI

<0

VINIDHIA SO SLVLS BHL JO SMVT SHE

eI CECE er gee Eee ee eee erp eee
eae TANS Po sas, r Se

Sot $F DO ea ae OR TOS,

 
 

ea yi

eae ss)

at
TEAMS SiS.

 

zeny:
a
pa

ANI0ISaed

te
4,
rie

ee
4

 

 

4
He
iS tty

i? a oy?
Le
Ze

3110/0 a
| og 07 Wao in _, fe SERS ; 4 y

prriffv UPL ELIY oy 1 LPY4%O apps aif og Cf? prrcp su aariffe PPNTbaypnea fipnp Vf? hy

porter ay a ogwatfiptryy SIY) porns say mos moyfeagy Pert ay) “Joolay AA SSORQIM Oy
¥ ww) or, «
«PPA OP Apuorfon of eporifytod. MY, fo MOU ALLNE won forecoyypso PPS OY jae Vy ap hy 40 “or
() x
rai eer foonoy tOpyou ay} hg woypnarprosy OY. jp fYyoog ayy ia hyo ayonnapuene, TR poop,
Potwit anOgn oy pp Puy PRD, oy} P FOMDY ED AQUTNED-WOIe pte pie hyp}

pp HDMI O

 

sareys (00€) pezpunH eeTqL

ay £7 | e3yTymM pTrAaed uyor jel) SON 10) StU.

 

SHYVHS Had SNIVA U¥d ON SSYVHS NOWWOO 00S'l MOOLS TyLidVO CAZIMOHLNY

‘ONI “ONILAMYVI SSVdINOO

V1 SHL BSGNN dS.LyHOddOONL

tacks ot

re)

 

 
£01* DSO

ANSOISSHd
a

 

 

aes
$4 AF
YY

fey

AQVI3HD3S

45,
Mey
hs Hy

Hy
84

—_ fr )
a vie
Apap ry? hy

what OY fre

7 fev BD FoF orffo fe?™.
247 “YOAsOT A SSGEGIM UY

NOSE OF 5, J52 FE fo
afist O feay,
Ut Opis oufe oy). fies
had Od 5 Pree OY pH hip hy #O «MOL
VD J LOU Id oftoy

poriffe OPUMIHIY OY O) JAK)
a apnruf ype ay cy) Protas Lay
cw)
Yo atA NE woul
wot .
oy) fo ryaog ayy wa Ayer ayyntofe
fp? AOD

proubys a
“POEH apd hprofou, epsfytoy, sy, pou
poucoie aavgn ayy fo yy ppfog, ou a POLBY LD YYWTO TD UOe pte peg, hiypuf
Tost) sereys AIITI pue pezpuny aud
PEN} SOLYTA0) SL

wo 10), Jersey dappoy oy hy wonraaipron,
eqtYyM ydesor Tetued

ay) T?
SYVHS Yad SITIVA Hd ON SSYVHS NOWWOD 005") HOO.LS TWLUdVO GSZICHLNY

"ON! “ONILAMYVN SSVdINOO
VINIDUIA 40 ~_ aHL oor) aul. HaGNN SSeeanl

 

 

CE
SS

Nees

=
aS
SS

oo

Wo PI AN
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 28 of 64

EXHIBIT 5
Sent eh: Siero vogaOwageltbter_zoauMent 33-1 Filed 08/23/21 Page 29 of 64
Sent: Friday, January 24, 2020, 12:24 PM

To: John White

- - Subject: FW: Compass Marketing - Insurance Applications Signed by Daniet White, with Assistance from Another State's

Attorney

fyi

From: Stephen Stern

Sent: Friday, January 24, 2020 12:21 PM

To: Erin E. Pulice (Erin. Pulice@usdoj. gov) <erin.pulice@usdoj.gov>

Ce: Jason Bender (icbender@fbi.gov) <jcbender@fbi.gov>

Subject: Compass Marketing - Insurance Applications Signed by Daniel White, with Assistance from Another State's

Attorney
Erin:

Attached please find four professional liability insurance applications signed by Daniel White from
2016 through 2019. As you will see, in each instance, he signed Claiming to be the CEO of
Compass Marketing, which he was not. In addition, you will see that he signed the 2019
application on February 27, 2019, which was after his employment was terminated and after he
was voted off the Board of Directors (on February 14, 204 9). None of these insurance policies
were authorized or expected expenditures by the company.

Part of the evidence that these applications were not authorized by the company is that another
“ghost” employee was used to receive/send emails for these applications. As previously noted, it
appears that Daniel White was receiving assistance to process these applications from Julie White

ate tet mee
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 30 of 64

EXHIBIT 6
64
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 31 of

VIRGINIA:

IN THE CIRCUIT COURT OF ARLINGTON COUNTY

 

 

DANIEL J, WHITE
and

Case No. CL 19003628-60
MICHAEL R, WHITE

on behalf of themselves and, derivatively, on
behalf of COMPASS MARKETING, INC.,

Plaintiffs,

¥.

COMPASS MARKETING, INC.,

and

 

JOHN D. WHITE

Defendant.

 

 

 

 

 

DECLARATION OF LUIS A. FERNANDEZ
I, Luis A. Fernandez, being first sworn, do declare as follows:

1. I am over the age of 18 and fully competent to make this declaration. The facts

stated herein are true and correct and are based on my personal knowledge.

bho

I am Senior Vice President/Controller of Compass Marketing, Inc.( “Compass”).

feo

1 am also the Chief Financial Officer of Tagnetics, Inc. (“Tagnetics”).

4, Attached hereto as Exhibit A js true and correct copy of a Promi ssory Note that |

signed on behalf of Tagnetics in favor of Compass to secure repaymient of amounts paid for a

settlement of certain claims in the Tagnetics involuntary bankruptey proceedings.

149369894, |

Document received by the VA Arlington 17th Circuit Court.
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 32 of 64

5. Attached hereto as Exhibit B is true and correct copy of Invoice No. JW-19-Q3

from Compass to John White for $1,039.00 for legal fees paid for Smart Retail, and reflecting

that the invoice is paid in full.

6. Attached hereto as Exhibit C is true and correct copy of journal entry recorded in

the QuickBooks systern for Compass on September 30, 2019, reducing the amount owed by

Compass to John White by $1,039.00.

7 Attached hereto as Exhibit D is a true and correct copy of the Meeting Minutes

from a Special Meeting of the Stockholders of Compass held on February 14, 2019.

8. Attached hereto as Exhibit E are true and correct copies of the Minutes of a
Special Meeting of the Shareholders and Minutes of a Special meeting of the Board of Directors
of Compass, both held on June 1. 2001.

9, Attached hereto as Exhibit F are true and correct copies of Compass Stock

Certificate Nos. 4, 5, and 6.

10. Attached hereto as Exhibit G is true and correct copy ofa Resolution of the Board

of Compass dated July 20, 2015.

11. The documents attached as Exhibits A through G are kept by Compass in the

regular course of its business.

12. It is the regular practice of Compass for an employee or representative with

knowledge of the act, event, incident, order, transaction, invaice, condition, photo, video
recording, audio recording, opinion, or diagnosis, to make the record, or to transmit information

thereof to be included it such recard.

13. Exhibits A through G were made at or near the time of occurrence of the matters

set forth by, or from information transmitted by, a person with knowledge of those matters.

~2.

149369894. |

Document received by the VA Arlington 17th Circuit Court.
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 33 of 64

14. Exhibits A through G attached hereto are exact duplicates of the originals.

Pursuant to Va. Code Ann. § 8.01-4.3, I declare under penalty of perjury that the

foregoing is true and correct.

Dated: August o¢ 7 , 2020 By: S- LEAL”
IwiS A. Fernandez >

149369894.1

Document received by the VA Arlington 17th Circuit Court.
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 34 of 64

1.

3.

4,

PROMISSORY NOTE
July 18, 2019

 

BORROWER’S PROMISE TO PAY

In return for a loan that TAGNETICS, INC. (“Borrower”), a Delaware Corporation with
its mailing address of 222 Severn Avenue, Building 14, Suite 200, Annapolis, MD 21403
received, Borrower promises to pay Ninety Two Thousand, One Hundred Fifty Three and
79/100 dollars ($92,153.79) (this amount will be called “principal”), plus interest, to the
order of COMPASS MARKETING, INC., a Virginia Corporation, with a mailing
address of 222 Severn Avenue, Building 14, Suite 200, Annapolis, MD 21403. The
Maturity Date of this note shall be J uly 18, 2022

INTEREST

Borrower will pay interest at a rate of eight percent (8.0%). Interest will be charged on
that part of principal which has not been paid. Interest will be charged beginning on the
date of the Note and continuing until the full amount of principal has been paid,

PAYMENTS

There are no monthly payments. On the Maturity Date, the Borrower agrees to pay the
full amount of the principal still due and owing to the Lender, including interest on the
principal as provided in Section 2 of this Note.

Borrower will make all payments to the Lender at:

Compass Marketing, Inc.
222 Severn Avenue, Building 14, Suite 200
Annapolis, MD. 21403

BORROWER’S RIGHT TO MAKE PREPAYMENTS

The Borrower has the right to make payments of the principal and interest amounts
before they are due. Any payment made before it is due is known as a “prepayment.” A
prepayment of only part of the unpaid principal is known as a “partial prepayment.”

If the Borrower makes a partial prepayment, there will be no delays in the due dates or
changes in the amounts of the Borrower's monthly payments (if any) unless the Lender
agrees in writing to those delays or changes. The Lender will use all of the Borrower's
prepayments to reduce the amount of principal that the Borrower owes under this Note.

Document received by the VA Arlington 17th Circuit Court.
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 35 of 64

There will be no prepayment charges or penalties paid by the Borrower to the Lender.

   

5. GIVING OF NOTICES
Any notice that must be given to the Borrower or Lender under this Note must be given
by delivering the notice via certified mail, return receipt requested to the address
identified in Section 1 of this Note.
Borrower:
TAGNETICS, INC. a
™~ i - rs
py. LEZ. oe

Ce

Luis A. Fernandez

Its: Chief Financial Officer

Date: July 18, 2019

Document received by the VA Arlington 17th Circuit Court.
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 36 of 64

EXHIBIT /
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 37 of 64

tn, je TES OBER & BEAR torus
: cis! TOLTA Ree BFARDPIIbUD6/15/20-.. Entered 06/15/20 09:0°40 Desc Main

 

 

Document  -Page’2'of 2
‘ , “nar an 65-330/550
1 . . ists
“** Seven Hundred Forty Eight “*rereneeereten 74/100
PAY
DATE AMOUNT
f Jun 10, 2020 $748,74
Kenneth Kayser

     
    

 

CLIENT:  Tagnetics, Inc.

KAGAN, STERN, MARINELLO &.BEARD, LLC ear
2: IOLTA'AGEOUNT “eo fae ™

 

 

“238 WEST-STRI yr Ty Mp fas
NNAPOLIS, WARYIANO 21401 Ya! 7," 5.a90/860
** Seven Hundred Forty Eignt #800 wwe 74/100
PAY

Jan 42, 2020 g74aya

  

 

AUTHORIZED SIGNATURE

"OObLG 2" 13055003 393080005 2520226980

we

 
 
  

   
 

CASH IODA TES

         

 

FEI Stara pS) Ast ayEa a) | DESCRIPTION OS THE tt SECURITY FEATURES?

 

 

  

 

 

 

   

 

«, eKAGAN, STERN, MARINELLO &BEARD.LLC OM 1459 1459
% * tOETA AgGOUNT.. 8 Sou be 7
WES 2 De
NAPOLIS, or aeindod ' 65-330/650
410-216-7900 :
on *“ Seven Hundred Forty Eight 74/100
70, THE DATE AMOUNT
ore J Jun 10,2020 $748.74
Jonathan Hager
~—SENT: Tegnaties. ine fon en

 

"OOLGS9" 130550033085000525 2022

,
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 38 of 64

EXHIBIT 3
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 39 of 64

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN (BALTIMORE) DISTRICT OF MARYLAND

DAVID J. BOSHEA *

Plaintiff, *

* Case No. 1:21-CV-00309-ELH

Vv. . *
COMPASS MARKETING, INC. W

Defendant. e
* * * * * * * * * * * * *

ENTRY OF APPEARANCE

 

Please enter the appearance of Stephen B. Stern, Esq., Heather K. Yeung, Esq., and the
law firm of Kagan Stern Marinello & Beard, LLC, on behalf of Defendant Compass Marketing,

Inc., in the above-captioned matter.

Dated: May 4, 2021 Respectfully submitted,

/s/ Stephen B. Stern
Stephen B. Stern, Esq., Bar No. 25335
Heather K. Yeung, Esq., Bar No. 20050
KAGAN STERN MARINELLO & BEARD, LLC
238 West Street
Annapolis, Maryland 21401
Telephone: (410) 216-7900
Facsimile: (410) 705-0836

Email: stern@kaganstern.com
Email: yeung@kaganstern.com

Counsel for Defendant
Compass Marketing, Inc.
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 40 of 64

CERTIFICATE OF SERVICE

I hereby certify that on the 4th day of May, 2021, this Entry of Appearance was served
via CM/ECF to:

Thomas J. Gagliardo

Gilbert Employment Law, PC
1100 Wayne Avenue, Suite 900
Silver Spring, MD 20910

Email: tgagliardo@gelawyer.com

and

Gregory J. Jordan

Mark Zito

Jordan & Zito, LLC

55 West Monroe St., Suite 3600
Chicago, IL 60603

Email: gjordan@jz-llce.com

Attorneys for Plaintiff
David Boshea

/s/ Stephen B. Stern
Stephen B. Stern
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 41 of 64

EXHIBIT 9
et oveU Compass Marketing Mail - RE: FW: Notice and Subpoena

Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 42 of 64
Compass: MARKETING John White <jwhite@compassmarketinginc.com>

 

RE: FW: Notice and Subpoena

1 message

 

Stephen Stern <Stern@kaganstern.com> Wed, Jul 17, 2019 at 3:10 PM
To: John White <jwhite@compassmarketinginc.com>
Cc: Nena Willingham <nena@kaganstern.com>

If early enough, the answer is yes (the only reason for the limited time window is because we need
certain people available to make it happen and | am dealing with multiple schedules on that front).
| am in court tomorrow morning — | am copying Nena Willingham on this email so you can
coordinate with her about the wire transfer. She is on vacation tomorrow, but will come to the
office to coordinate on this wire transfer, as long as she knows when to arrive. | need to tell her a
time.

Also, call me to fill me in on the meetings.

Stephen

From: John White <jwhite@compassmarketinginc.com>
Sent: Wednesday, July 17, 2019 3:07 PM

To: Stephen Stern <Stern@kaganstern.com>

Subject: Re: FW: Notice and Subpoena

I'll execute tonight. On way home from NYC. Can't we both wire into your trust acct in am and out to them same day
(tomorrow) ?

John White

Chairman/CEO

Compass Marketing Inc
www.compassmarketinginc.com

On Wed, Jul 17, 2019, 2:57 PM Stephen Stern <Siern@kaganstern.com> wrote:

It is coming from the lawyer representing Kayser’s company (KVL). Dan has to be volunteering
if he appears in court — a federal court in Ohio cannot compel someone from Maryland to appear
in court in Ohio to testify.

https://mail.google.com/mail/u/0?ik=7e3e69217d&view=pt&search=all&permthid=thread-f%3A1639327840128861 076%7Cmsg-f%3A 1639333902... 1/3
M&iT'Baakicv-00309-ELH Document 33-1 Filed 08/23/21 Page 43 of 64

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTR WASHINGTON COMMERCIAL BANK
1 RESEARCH CT SUITE 400 ROCKVILLE MD 20850

FOR INQUIRIES CALL: CHARLOTTE HA
fson zeus LL, ACCOUNT TYPE
M&T ADVANCED BUSINESS CHECKING
ACCOUNT NUMBER STATEMENT PERIOD
970081243 07/01/19 - 07/31/19
COMPASS MARKETING INC
ACCOUNT ACTIVITY
POSTING TRANSACTION DESCRIPTION ee & OTHER Pe URANSALS & DALY.
—_GREDITS (+) hf -BALANCE
07/12/2019 | ALLERGAN USA, IN CORP PYMNT 012900840204262 21,182.08
07/12/2019 | MARS DRINK N1741 CASH DISR 9,576.00
07/12/2019 | R&B FOODS INC. PAYMENT 8,540.05
07/12/2019 | PROCTER GAMBLE EDI PAYMNT 7221704285 4,217.17
07/12/2019 | RICOLAUSA INC CORP PAY 530 169.97
07/12/2019 | OUTGOING FEDWIRE FUNDS TRANSFER BRANCH 250,600.00
KELLY & ASSOCIATES FINANCIAL 43,762.66
07/15/2019 { MCCORMICK & CO., AGH DISB 326.61 44,089.27
07/16/2019 | DEPOSIT 22,938.69
07/16/2019 | KIMBERLY C6933 EDI PAYMNT 5402396139 18,033.20
07/16/2019 | Mainspring Hold Bill.com 016GYVOJV1414CYH 7,390.47
07/16/2019 |CHECKNUMBER 12616 3,170.84 89,280.79
07/17/2019 }J&JSERVICES PAYMENTS 130D11418521119 170,225.36
07/17/2019 }J&J SERVICES PAYMENTS 130D11415498019 51,000.00
07/7/2019 |NBTYINCNEWOPEUS_LE 358926 16,283.23
07/17/2019 |CHECKNUMBER 12624 1,420.52 325,368.86
07/18/2019 | MARS DRINK N1744 CASH DISB 12,582.00
07/18/2019 | OUTGOING FEDWIRE FUNDS TRANSFER BRANCH 92,153.79
KAGAN STERN MARINELLO & BEARD LLC
07/18/2018 | OUTGOING FEDWIRE FUNDS TRANSFER BRANCH 52,000.00
KELLY & ASSOCIATES FINANCIAL
07/18/2019 | THE HARTFORD PACERPYRLC 30WECEL9339 1,375.14
07/18/2019 |CHECK NUMBER 12628 1,872.91 190,849.05
07/19/2019 THEJMSMUCKERCO VENDOR PMT 299119 26,404.60
07/19/2019 | PROCTER GAMBLE EDI PAYMNT 7221712406 7,151.00 224,404.65
07/22/2019 | DEPOSIT . 8,229.59
07/22/2019 | PHLVARIABLEINSCO ALLPAYMENT 40100291 351.67
07/22/2019 | HRPB SOLUTIONS L SALE 10,065.00
07/22/2019 | AMEXEPAYMENT ACHPMT $2928 37,794.11 184,423.46
07/23/2019 | KELLY & ASSOCIAT COLLECTION 175583 53,141.88
07/23/2019 | CHECK NUMBER 12627 2,131.29 129,150.29
07/24/2019 | DURACELL DISTRIB 2609576000 36,789.24
07/24/2019 | INCOMING FEDWIRE FUNDS TRANSFER 1,123.25
DL DISTRIBUTION LLC
07/24/2019 | THE HARTFORD PACERPYRLC 30WECEL9339 288.09 166,774.69
07/26/2019 | COLGATE 9437 EDI PAYMNT 2300012974 42,785.44
07/26/2019 | FERRERO PAYMENTS DOC000004200525 30,117.19
07/26/2019 | PF CONHEALTH 4 L 2000210070 312000210070 14,545.73
07/26/2019 | OBAGI COSMECEUTI EFTPAY 1,836.03
{07/26/2019 | IRIS OPERATING CASH DISB 905179 4,722.90
PAGE 2 OF 4
Case 3:19-bk-30822 Doc 70 Filed 07/22/19 Entered 07/22/19 12:10:31 Pesc Main
Case 1:21-cv-00309-ELH Document 33PagBileéfG8/23/21 Page 44 of

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF OHIO (DAYTON)

TN RE: * CASE NO. 19-30822
TAGNETICS INC. * JUDGE HUMPHREY
INVOLUNTARY DEBTOR * CHAPTER 7

 

MOTION TO WITHDRAW FROM BAKRUPTCY PROCEEDINGS OF PETITIONING
CREDITOR S-TEK, INC.

 

Now comes the Petitioning Creditor S-TEK, INC., by and through its counsel
Christopher L. Wesner, and does hereby move this Court to allow S-Tek, Inc.’s withdraw as a
petitioning creditor in the above entitled case.

MEMORANDUM IN SUPPORT

S-Tek, Inc.’s claim in this case has reached a settlement. As S-Tek, Inc.’s Claim has
been paid in full, it is hereby requested that the Court issue an order approving the Motion of S-
Tek, Inc. to withdraw from any further bankruptcy proceedings in this matter as per the
telephonic pretrial conference held on July 19, 2019.

Dated: 7/19/2019 Respectfully submitted,
/s/ Christopher L. Wesner
Christopher L. Wesner (0082699)
Miller, Luring Venters & Wesner Co., L.P.A.
314 W. Main Street.
Troy, OH 45373
Phone: (937)-339-2627
chriswesnerlaw@gmail.com
Attorney for S-Tek and Kayser Ventures Ltd.
Case 3:19-bk-30822 Doc 70 Filed 07/22/19 Entered 07/22/19 12:10:31 Desc Main
Case 1:21-cv-00309-ELH Dmoctumeatt 3Pagd Reof 28/23/21 Page 45 of 64

CERTIFICATE OF SERVICE

I hereby certify that this document was served by email (when the email address of the
party was available to me) and regular U.S. mail this day of July 19, 2019 upon the following:

John White

Care of Stephen B. Stern
238 W. Street

Annapolis, MD 21401
Counsel for ‘l'agnetics Inc.

Robert Kracht

101 W. Prospect Avenue, Suite 1800
Cleveland, OH 44115

Counsel for Tagnetics Inc.

Kenneth W Kayser
PO Box 115
Catawba, VA 24070

Ronald E. Early
6429 Winding
Tree Dr New
Carlise, OH
45344

Kayser Ventures Ltd
1872 Pratt Dr

Ste 1800

Blacksburg, VA 24060

Jonathan Hager
2170 River Oaks Drive
Salem, VA 24153

Robert Strain
427 Artell St.
Marcengo, IL 60512

S-Tek Inc.
1100 Wayne St
Suite 5000
Troy, OH 45373

/s/ Christopher L. Wesner
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 46 of 64

EXHIBIT 10
 

 

Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 47 of 64

STATE OF WYOMING
Office of the Secretary of State

I, EDWARD A. BUCHANAN, Secretary of State of the State of Wyoming, do hereby certify
that the filing requirements for the issuance of this certificate have been fulfilled.

CERTIFICATE OF INCORPORATION

Smart Retail, Inc.

| have affixed hereto the Great Seal of the State of Wyoming and duly executed this official
certificate at Cheyenne, Wyoming on this 2nd day of August, 2019 at 2:39 PM.

Ne

Remainder intentionally left blank.

Secretary of State

Filed Online By:

 

Filed Date: 08/02/2019 Ryan Beard
on 08/02/2019

 

Page 4 of 4

 
8/15/2019

Business Center

DETAIL

 

 

Business Entity Detail Fer ieSerestay of State 6 A8 of 64

Case 1:21-cv-00309-ELH Document

RETURN TO YOUR SEARCH

Online Services Search

FILE YOUR ANNUAL REPORT

 

 

 

 

Pa Relgel pag.

Name

Smart Retail, Inc.

Filing ID

2019-000868971

Type

Profit Corporation - Domestic

Standing - Tax
Good

Standing - RA
Good

Standing - Other

Good

 

Mailing Address

222 Severn Avenue
Building 14

Suite 200

Annapolis, MD 21403
USA

Additional Details

Registered Agent:

C T Corporation System
1908 Thomes Ave
Cheyenne, WY 82001 USA

 

https:/wyobiz.wy.gov/business/FilingDetails.aspx?eF Num=

This detail reflects the current data for the filing in the system.

Status
Active

Sub Status
Current

Initial Filing

08/02/2019

Term of Duration
Perpetual
Formed In

Wyoming

Principal Office

222 Severn Avenue
Building 14

Suite 200

Annapolis, MD 21403
USA

Latest AR/Year
AR Exempt

License Tax Paid
Common Shares
1,000

Common Par Value

Preferred Shares

Print

ee

Fictitious Name

 

2250970170170592011502292400681 94219100078203052 1/2
8/15/2019

Business Entity Detail - Wyoming Secretary of State

Case 1:21-cv-00309-ELH Document 3-1 Filed 08/23/21 Page 49 of 64

Preferred Par Value

History

Initial Filing - See Filing ID

Public Notes
No Public Notes Found...
Parties

Date: 08/02/2019

John White (Incorporator)

Organization:
Address: 222 Severn Avenue, Building 14, Suite 200, Annapolis, Maryland 21403

 

 

https://wyobiz.wy.gov/business/F ilingDetails.aspx?eF Num=2250970170170592011 50229240068194219100078203052

2/2

 
, Wyoming Secretary of State ; led 08/23/2£9¢
Yih -21-cv-003Q 5 Carey oer Sot wy Secretary of State
. Suite 700 FILED: Aug 22019 2:39PM

Cheyenne, WY 82002-0020 Original ID: 2019-000868971
Ph. 307-777-7311

  

Secretary of State

 

 

Profit Corporation
Articles of Incorporation

I. The name of the corporation is:
Smart Retail, Inc.

il. The name and physical address of the registered agent of the corporation is:
C T Corporation System
1908 Thomes Ave
Cheyenne, WY 82001

Ill. The mailing address of the corporation is:
222 Severn Avenue
Building 14
Suite 200
Annapolis, MD 21403

IV. The principal office address of the corporation is:
222 Severn Avenue
Building 14
Suite 200
Annapolis, MD 21403

V. The number, par value, and class of shares the corporation will have the authority to issue are:
Number of Common Shares: 1,000 Common Par Value: $0.0000
Number of Preferred Shares: 0 Preferred Par Value: $0.0000

VI. The name and address of each incorporator is as follows:
John White

222 Severn Avenue, Building 14, Suite 200, Annapolis, Maryland 21403

 

Signature: Ryan Beard Date: 08/02/2019
Print Name: Ryan Beard

Title: Attorney

Email: beard@kaganstern.com

Daytime Phone #: (410) 216-7900

Page 1 of 4
9 W21-cv-00309-ELH Document 33-1 Filed 08/23/21 Pagawyérning Secretary of State
WG 2020 Carey Avenue

Suite 700
Cheyenne, WY 82002-0020
Secretary of State Ph. 307-777-7311

~

 

| am the person whose signature appears on the filing; that | am authorized to file these documents on behalf of the
business entity to which they pertain; and that the information | am submitting is true and correct to the best of my
knowledge.

| am filing in accordance with the provisions of the Wyoming Business Corporation Act, (W.S. 17-16-101 through 17-
16-1804) and Registered Offices and Agents Act (W.S. 17-28-101 through 17-28-11 1).

| understand that the information submitted electronically by me will be used to generate Articles of Incorporation thal
will be filed with the Wyoming Secretary of State.

| intend and agree that the electronic submission of the information set forth herein constitutes my signature for this
filing.

| have conducted the appropriate name searches to ensure compliance with W.S. 17-16-401.
| affirm, under penalty of perjury, that | have received actual, express permission from each of the following
incorporators to add them to this business filing: John White

Notice Regarding False Filings: Filing a false document could result in criminal penalty and
prosecution pursuant to W.S. 6-5-308.

 

WS. 6-5-308. Penalty for filing false document.

(a) A person commits a felony punishable by imprisonment for not more than two (2) years, a fine
of not more than two thousand dollars ($2,000.00), or both, if he files with the secretary of state
and willfully or knowingly:

(i) Falsifies, conceals or covers up by any trick, scheme or device a material fact;
(ii) Makes any materially false, fictitious or fraudulent statement or representation; or

(iii) Makes or uses any false writing or document knowing the same to contain any materially
false, fictitious or fraudulent statement or entry.

 

 

 

| acknowledge having read W.S. 6-5-308.

Filer is: An Individual L] An Organization

Filer Information:

By submitting this form | agree and accept this electronic filing as legal submission of my Articles of
Incorporation.

 

Signature: Ryan Beard Date: 08/02/2019
Print Name: Ryan Beard

Title: Attorney

Email: beard@kaganstern.com

Daytime Phone #: (410) 216-7900

Page 2 of 4
2020 Carey Avenue

Wii 721-cv-00309-ELH Document 33-1 Filed 08/23/21 PatMyérming Sdcretary of State
Suite 700

Cheyenne, WY 82002-0020
Secretary of State Ph. 307-777-7311

 

Consent to Appointment by Registered Agent

C T Corporation System, whose registered office is located at 1908 Thomes Ave,
Cheyenne, WY 82001, voluntarily consented to serve as the registered agent for Smart Retail, Inc.
and has certified they are in compliance with the requirements of W.S. 17-28-101 through W.S. 17-
28-111.

| have obtained a signed and dated statement by the registered agent in which they
voluntarily consent to appointment for this entity.

 

Signature: Ryan Beard Date: 08/02/2019
Print Name: Ryan Beard

Title: Attorney

Email: beard@kaganstern.com

Daytime Phone #: (410) 216-7900

Page 3 of 4
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 53 of 64

EXHIBIT 11
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 54 of 64

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(NORTHERN DIVISION)

DAVID J. BOSHEA

Plaintiff,
= Civil No.: 1:21-cv-00309-ELH
V.
*
COMPASS MARKETING, INC.
*
Defendant.
*
* * * * * * * * * * * * *

DISCLOSURE OF CORPORATE AFFILIATIONS
AND FINANCIAL INTEREST

Pursuant to FED. R. Clv. P. 7.1 and Local Rule 103.3, Defendant Compass

Marketing, Inc., by and through its undersigned counsel, hereby provides the following

information:
I, No parent entity exists for the named Defendant.
2. Tagnetics, Inc., is an affiliate of Compass Marketing, Inc., under the laws of

certain states. To this end, Compass Marketing owns at least 10% of the shares and options
of Tagnetics, Inc.

3. No other corporation, unincorporated association, partnership, or other
business entity not a party to the case has any financial interest in the outcome of the

litigation.
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 55 of 64

Dated: June 2, 2021

Respectfully submitted,

/s/_ Stephen B. Stern
Stephen B. Stern, Bar No.: 25335
Heather K. Yeung, Bar No.: 20050
KAGAN STERN MARINELLO & BEARD, LLC
238 West Street
Annapolis, Maryland 21401
Phone: (410) 216-7900
Facsimile: (410) 705-0836
stern@kaganstern.com

yeung(@kaganstern.com

Counsel for Defendant
Compass Marketing, Inc.

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 2nd day of June, 2021, I served via the CM/ECF

e-filing system the above filing on all counsel of record entitled to service.

/s/_ Stephen B. Stern
Stephen B. Stern, Bar No.: 25335
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 56 of 64

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

 

 

 

Plaintiff,
*
Vv. Case No.
*
Defendant. *
DISCLOSURE OF CORPORATE INTEREST
Check all that apply:

 

L] I certify, as party/counsel in this case that

(name of party)

is not an affiliate or parent of any corporation, and no corporation, unincorporated association,
partnership or other business entity, not a party to the case, has a financial interest in the outcome
of this litigation as defined in Local Rule 103.3 (D. Md.).

L] The following corporate affiliations exist with

 

(name of party)

 

(names of affiliates)

L] The following corporations, unincorporated associations, partnerships or other business
entities which are not parties may have a financial interest in the outcome of this litigation:

 

(names of entities with possible financial interests)

DisclosureCorpInterest (03/2015)
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 57 of 64

Disclosure of Corporate Interest

 

LI Ina case based on diversity jurisdiction, the following is a list of all members of

and their states of citizenship:

 

(name of LLC party)

 

 

 

 

 

 

 

(name of member) (state of citizenship)
(name of member) (state of citizenship)
(name of member) (state of citizenship)
(mameofmembet) (state of citizenship)

Note: If there are additional LLC members, please provide their names and states of citizenship
on a separate sheet of paper.

 

 

Date Signature

 

Printed name and bar number

 

Address

 

Email address

 

Telephone number

 

Fax number
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 58 of 64

EXHIBIT 12
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 59 of 64

CERTIFICATE OF RESOLUTIONS
I, the undersigned CEO of Tagnetics, Inc., a Delaware corporation (the
“Corporation”) doe hereby certify that the following resolutions were duly adopted by the
Directors of the Corporation on July 26, 2019 as the action of the Corporation:

“RESOLVED, that it is desirable and in the best interest of the
Corporation, its creditors, shareholders and other interested parties, that
the Company consent to the entry of an order for relief by the
Corporation seeking relief under the provisions of Chapter 11, of the
United States Code (the “Bankruptcy Code”); and it is further

RESOLVED, that the form of Chapter 11 petition shall be as
required by law and is approved and adopted in all respects, and that John
White, CEO, be, and hereby is authorized and directed, on behalf of and in
the name of the Corporation, to execute and verify a petition substantially
in such form and to cause the same to be filed with the United States
Bankruptcy Court for the Southern District of Ohio (Dayton), at such time
as John White executing said petition on behalf of the Corporation shall
determine; and it is further

RESOLVED, that on behalf of the Corporation, John White shall
be, and hereby is authorized to execute and file all petitions, schedules,
lists and other papers and to take any and all action which he may deem
necessary or proper in connection with the Chapter 11 case; and it is
further

RESOLVED, that John White on behalf of the Corporation be,
and hereby is authorized and directed to employ: (i) Douglas S. Draper
and the law firm of Heller, Draper, Hayden, Patrick & Horn, LLC as
bankruptcy counsel (‘Heller Draper”) to represent and assist the
Corporation in carrying out its duties under title 11 of the United States
Code, and to take any and all actions to advance the Corporation’s rights,
including filing and pleading, and in connection therewith, John White
hereby is authorized and directed to execute appropriate retention
agreements, pay appropriate retainers prior to and immediately upon the
filing of the Chapter 11 case (the “Case”) and to cause an appropriate
application for authority to retain the services of Heller Draper; and (ii)
Hahn Loeser & Parks LLP (“Hahn Loeser”) as local counsel to represent
and assist the Corporation as local counsel with respect to the aforesaid
bankruptcy proceedings and in connection therewith John White is
authorized and directed to execute appropriate retention agreements, pay
appropriate retainers prior to and immediately upon filing the Case and to
cause an appropriate application of authority to retain the services of Hahn
Loeser.
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 60 of 64

RESOLVED, that Lou Fernandez is hereby appointed CFO and
Assistant Secretary of the Company.

In witness wherefore, I have hereunto set my and this 26" day of
July, 2019.

Tagnetics, Inc.

By:
John White, CEO

 

25571590.1
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 61 of 64

EXHIBIT 13
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 62 of 64

Special Meeting of the Stockholders
of
COMPASS MARKETING, INC,

Meeting Minutes

A special meeting of the stockholders of COMPASS MARKETING, INC. was held at 1:00 p.m. on February 14, 2019, at

200 Westgate Circle, Suite 500, Annapolis, Maryland 21401

The following stockholders were present in person, and represented the number of shares Sel opposite their names:

 

Name Nuotber of shares
John D. White 600

John D. White, Chairman/CEO of the corporation, presided over the mecting and recorded the minutes.

Directors of the Corporation to replace Michael R. White and Daniel J. White, with the following individuals being

nominated to serve on the Board of Directors: (1) John White: (2) Larry McWilliams; (3) Todd Mitchell; (4) Jerry Cain; and
(5) Colin McKay.

The stockholders of the corporation entitled to vote on the Board of Directors voted as follows:

 

Shares Voted Shares Voted Shares
FOR AGAINST NOT VOTING
JOHN WHITE 600 300
LARRY MCWILLIAMS _ 600 _ 300
TODD MITCHELL 600 _ 300
JERRY CAIN 600 _ 300
COLIN MCKAY _ 600 300

John D. White was reelected to the Board of Directors. Todd Mitchell and Jerry Cain were clected to serve and replace
Michael R. White and Daniel J. White on the Board of Directors,

There being no further business to transact, the meeting was adjourned.

   

. White, Chairman/C
Case 1:21-cv-00309-ELH Document 33-1 Filed 08/23/21 Page 63 of 64

EXHIBIT 14
eigenen Case 1:21-cv-00309-ELH Documert®#$54 "y8a"68/23/21 Page 64 of 64

Department of State / Division of Corporations / Search Records / Search by Entity Name /

 

 

DIVISION OF CORPORATIONS

 

Detail by Entity Name

Florida Limited Liability Company
EASTPORT PARTNERS LLC

Filing Information

Document Number L21000073345
FEI/EIN Number NONE

Date Filed 02/11/2021
Effective Date 02/12/2021
State FL

Status ACTIVE

Principal Address

121 CYPRESS WAY
ELLENTON, FL 34222

Mailing Address

121 CYPRESS WAY
ELLENTON, FL 34222

Registered Agent Name & Address

NORTHWEST REGISTERED AGENT
7901 4TH STN

SUITE 300

ST. PETERSBURG, FL 33702
Authorized Person(s) Detail

Name & Address

 

Title CEO

WILLIAMS, JESSE D
121 CYPRESS WAY
ELLENTON, FL 34222

Annual Reports

No Annual Reports Filed

Document Images

02/11/2021 -- Florida Limited Liability View image in PDF format

 

 

search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName&directionType=lnitial&searchNameOrder=EASTPORTPA...

1/2
